DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
The newly added limitation to claim 13 regarding the dielectric layer, is taught by the isolation regions (470) of the THEN reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THEN et al. (U.S. Patent Application Publication 2016/0204207).
Referring to Claim 13, THEN teaches in Fig. 4 for example (par. 48-49; “It is also to be understood that like feature designations of FIG. 4 may be as described in association with FIGS. 1B and 3A-3E”), a Ill-N transistor, comprising: a wire comprising a Ill-N semiconductor material (206; GaN; par. 26, 27 and 48); a dielectric material (470; isolation regions; par. 49) under at least a portion of the Ill-N material (206) so that the dielectric material (470) is between the substrate (302) and the Ill-N material (206) and the Ill-N material (206) is in contact with the dielectric material (302); a gate electrode material (224 of 318; par. 30, 38 and 48) at least partially wrapping around the wire (206); a high-k dielectric material (220 of 318; par. 26, 29, 37 and 48) between the gate electrode material (224) and the Ill-N semiconductor material (206); a source region (314; par. 38 and 49) in a first portion of the wire (206); and a drain region (316; par. 38 and 49) in a second region of the wire (206).
Referring to Claim 14, THEN further teaches wherein a height of the wire (206) is less than 200 nanometers (par. 43; “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).
Referring to Claim 15, THEN further teaches wherein a width of the wire (206) is between 2 and 30 nanometers (par. 43; “may have approximately the same dimension”, “approximately in the range of 50-200 angstroms”; this range is equivalent to 5-20 nanometers).

Allowable Subject Matter
Claims 16-22 and 26-35 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of at least partially enclosing the structure with a shell material; forming a cavity in the shell material by removing the sacrificial material through a first opening in the shell material; and epitaxially growing a Ill-N semiconductor material within the cavity by supplying one or more precursors into the cavity through a second opening, the second opening being a same or a different opening than the first opening in combination with all of the limitations of Claim 16.
Regarding Claim 26, the prior art of record alone or in combination neither teaches nor makes obvious the invention of at least partially enclosing the structure with a shell material; forming a cavity in the shell material by removing the sacrificial material through a first opening in the shell material; and epitaxially growing a semiconductor material within the cavity by supplying one or more precursors into the cavity through a second opening, the second opening being a same or a different opening than the first opening, the semiconductor material including nitrogen and an element from group III of periodic system in combination with all of the limitations of Claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radosavljevic et al., (WO2015147816), already of record, in Fig. 1A-1B for example, teaches a Ill-N transistor, comprising: a substrate (101); a wire comprising a Ill-N semiconductor material (103/104; page 7, lines 8-20); a dielectric material (102; page 7, lines 12-13; page 8, lines 20-21; page 18, lines 24-31) under at least a portion of the Ill-N material (103/104) so that the dielectric material (102) is between the substrate (101) and the Ill-N material (103/104) and the Ill-N material (103/104) is in contact with the dielectric material (102); a gate electrode (metal of 107; page 12, lines 8-9) material; a high-k dielectric material (high-k dielectric of 107; page 12, lines 8-9) between the gate electrode material and the Ill-N semiconductor material (103/104); a source region (105) in a first portion of the wire; and a drain region (106) in a second portion of the wire (page 7, lines 21-31).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896